            Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 1 of 10
                                                                                            FILED
                             IN THE UNITED STATES DISTRICT COURT                       January 25, 2021
                              FOR THE WESTERN DISTRICT OF TEXAS                      CLERK, U.S. DISTRICT COURT
                                                                                     WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
                                                                                             Julie Golden
                                                                                  BY: ________________________________
STUDENTS FOR FAIR ADMISSIONS,                       §                                                     DEPUTY
INC.                                                §
             Plaintiff,                             §
                                                    §       Civil Action No. 1:20-cv-00763-RP
       v.                                           §
                                                    §
UNIVERSITY OF TEXAS AT AUSTIN,                      §
ET AL.,                                             §
                                                    §
                      Defendants.

                       CONFIDENTIALITY AND PROTECTIVE ORDER

         Before the court is the joint motion of the Plaintiff, the Defendants, and the Defendant-

 Intervenors (collectively, the “parties”) for the entry of a confidentiality and protective order

 (“Protective Order”). After careful consideration, it is hereby ORDERED as follows:

       1.      Classified Information

       “Classified Information” means any information of any type, kind, or character that is designated

as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by any of the supplying or receiving

persons, whether it be electronically-stored information, a document, information contained in a

document, information revealed during a deposition, information revealed in an interrogatory answer,

or otherwise produced to another party in any form.

       All Classified Information produced or exchanged in the course of this litigation shall be used

solely for the purpose of preparation and trial of this cause and for no other purpose whatsoever, and

shall not be disclosed to any person except in accordance with the terms of this Protective Order.

       2.      Qualified Persons

       “Qualified Persons” means:

         a.      For Counsel or Attorneys Only information:
                 i.        outside counsel of record and in-house counsel for the parties in this litigation
                           and their respective staff to whom it is necessary that the material be shown
                           for purposes of this litigation;

                                                      1
              Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 2 of 10


                  ii.     any designated expert or undesignated consulting expert (and their
                          administrative or clerical staff) engaged in connection with this litigation (which
                          shall not include the current employees, officers, members, or agents of parties
                          or affiliates of parties) who, prior to any disclosure of Classified Information
                          to such person, have signed a document agreeing to be bound by the terms of
                          this Protective Order.

                  iii.   this court and its staff and any other tribunal or dispute resolution officer duly
                          appointed or assigned in connection with this litigation.

         b.      For Confidential information:
                  i.      the persons identified in subparagraph 2(a);

                  ii.    the party, if a natural person;

                  iii.    if the party is an entity, such officers or employees of the party who are actively
                          involved in the prosecution or defense of this case who, prior to any disclosure
                          of Confidential information to such person, have been designated in writing by
                          notice to all counsel and have signed a document agreeing to be bound by the
                          terms of this Protective Order. Such signed agreement to be bound by the
                          terms of this Agreed Protective Order shall be served on all parties prior to the
                          disclosure of Classified Information.;

                  iv.     litigation vendors, copy service, printer, and other litigation support personnel;

                  v.      any person who was an author, addressee, or intended or authorized recipient
                          of the Confidential information and who agrees to keep the information
                          confidential, provided that such persons may see and use the Confidential
                          information but not retain a copy.

                  vi.     any other person designated as a Qualified Person by agreement of the parties
                          and who has signed an agreement to be bound by the terms of this Agreed
                          Protective Order. Such signed agreement to be bound by the terms of this
                          Agreed Protective Order shall be served on all parties prior to the disclosure of
                          Classified Information.

         c.      Such other person as this court may designate after notice and an opportunity to be

heard.

         3.      Designation Criteria

         a.      Nonclassified Information. Classified Information shall not include information that either:

                  i.      is in the public domain at the time of disclosure, as evidenced by a written
                          document;

                  ii.     becomes part of the public domain through no fault of the recipient, as
                          evidenced by a written document;

                                                      2
                Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 3 of 10


                    iii.    the receiving party can show by written document was in its rightful and lawful
                            possession at the time of disclosure; or

                    iv.     lawfully comes into the recipient’s possession subsequent to the time of
                            disclosure from another source without restriction as to disclosure, provided
                            such third party has the right to make the disclosure to the receiving party.

           b.      Classified Information. A party shall designate as Classified Information only such

information that the party in good faith believes in fact is confidential. Information that is generally

available to the public, such as public filings, catalogues, advertising materials, and the like, shall not be

designated as Classified.

           Information and documents that may be designated as Classified Information include, but are

not limited to, trade secrets, confidential or proprietary financial information, operational data,

business plans, and competitive analyses, personnel files, personal information that is protected by

law, and other sensitive information that, if not restricted as set forth in this order, may subject the

producing or disclosing person to competitive or financial injury or potential legal liability to third

parties.

           Correspondence and other communications between the parties or with nonparties may be

designated as Classified Information if the communication was made with the understanding or

reasonable expectation that the information would not become generally available to the public.

           c.      For Counsel or Attorneys Only. The designation “For Counsel Only” or “Attorneys Eyes

Only” shall be reserved for information that is believed to be unknown to the opposing party or parties,

or any of the employees of a corporate party. For purposes of this order, so-designated information

includes, but is not limited to, product formula information, design information, non-public financial

information, pricing information, customer identification data, and certain study methodologies. The

parties agree that the identity of any member of SFFA or any Intervenor organization, including but

not limited to the Texas NAACP, the Black Student Alliance and the Texas Orange Jackets, disclosed

in this action who has applied or intends to apply to the University of Texas, or the parent or siblings



                                                       3
             Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 4 of 10


of any such person, may be designated by the disclosing party as “For Counsel Only”

information. Unless such designation is terminated or modified pursuant to Paragraph 11, such

identities shall remain “For Counsel Only.” Notwithstanding the “For Counsel Only” status of such

information, Defendants may designate up to two persons—in addition to the Qualified Persons under

Paragraphs 2(a) above—to be provided the identities subject to this Paragraph for the purposes of the

defense of this case. Such designated persons shall not be involved in any future consideration of an

application for admission by any individuals identified pursuant to this Paragraph. Persons designated

by Defendants to receive “For Counsel Only” information under this Paragraph shall, prior to

disclosure, agree to be bound by the terms of this Agreed Protective Order, and such signed agreement

to be bound by the terms of this Agreed Protective Order shall be served on all parties prior to the

disclosure of the information subject to this Paragraph.

        d.      Ultrasensitive Information. At this point, the parties do not anticipate the need for higher

levels of confidentiality as to ultrasensitive documents or information. However, in the event that a

court orders that ultrasensitive documents or information be produced, the parties will negotiate and

ask the court to enter an ultrasensitive information protocol in advance of production to further protect

such information.

        4.      Use of Classified Information

        All Classified Information provided by any party or nonparty in the course of this

litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation and for

no other purpose, and shall not be disclosed except in accordance with the terms hereof.

        5.      Marking of Documents

        Documents provided in this litigation may be designated by the producing person or by any

party as Classified Information by marking each page of the documents so designated with a stamp

indicating that the information is “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only”. In

lieu of marking the original of a document, if the original is not provided, the designating party may

                                                     4
             Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 5 of 10


mark the copies that are provided. Originals shall be preserved for inspection. Electronic information

produced in this action may be designated by any party or parties as “Confidential”, “For Counsel

Only”, or “Attorneys Eyes Only” information by labeling, marking, or otherwise designating in writing

that the electronic media containing the information is “Confidential”, “For Counsel Only”, or

“Attorneys Eyes Only.”

        In addition to designating information as Classified Information, Defendants may redact

“personally identifiable information” from any “education record” (as those terms are defined in the

Family Educational Rights and Privacy Act (“FERPA”) and related regulations) they produce in this

litigation (“FERPA Protected Information”).

        6.      Disclosure at Depositions

        Information disclosed at (a) the deposition of a party or one of its present or former officers,

directors, employees, agents, consultants, representatives, or independent experts retained by counsel

for the purpose of this litigation, or (b) the deposition of a nonparty may be designated by any party

as Classified Information by indicating on the record at the deposition that the testimony is

“Confidential” or “For Counsel Only” and is subject to the provisions of this Order.

        Unless otherwise agreed by the parties, information disclosed at a deposition of a party or one

of its present or former officers, directors, employees, agents or experts retained for the purpose of this

litigation shall be treated as Classified Information for a period of ten (10) days following the court

reporter’s delivery of the final transcript to the parties. Any party may designate information disclosed

at a deposition as “Confidential” or “For Counsel Only” information by identifying to all of the parties

in writing within ten (10) days of the deposition the specific information or testimony (by page-and-

line reference if and as available) to be treated as “Confidential” or “For Counsel Only.”

        To the extent possible, the court reporter shall segregate into separate transcripts information

designated as Classified Information with blank, consecutively numbered pages being provided in a

nondesignated main transcript. The separate transcript containing Classified Information shall have

                                                     5
                 Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 6 of 10


page numbers that correspond to the blank pages in the main transcript. Counsel for a party or a

nonparty witness shall have the right to exclude from depositions any person who is not authorized to

receive Classified Information pursuant to this Protective Order, but such right of exclusion shall be

applicable only during periods of examination or testimony during which Classified Information is

being used or discussed.

            7.      Disclosure to Qualified Persons

        a.          To Whom. Classified Information shall not be disclosed or made available by the

receiving party to persons other than Qualified Persons except as necessary to comply with applicable

law or the valid order of a court of competent jurisdiction; provided, however, that in the event of a

disclosure compelled by law or court order, the receiving party will so notify the producing party as

promptly as practicable (if at all possible, prior to making such disclosure) and shall seek a protective

order or confidential treatment of such information. Information designated as For Counsel Only shall

be restricted in circulation to Qualified Persons described in subparagraph 2(a).

        b.          Retention of Copies During this Litigation.      Copies of For Counsel Only

information shall be maintained only in the offices of outside counsel for the receiving party and, to

the extent supplied to experts described in subparagraph 2(a)(ii), in the offices of those experts. Any

documents produced in this litigation, regardless of classification, that are provided to Qualified Persons

shall be maintained only at the office of such Qualified Person and only necessary working copies of

any such documents shall be made. Copies of documents and exhibits containing Classified Information

may be prepared by independent copy services, printers, or illustrators for the purpose of this litigation.

       c.           Each party’s outside counsel shall maintain a log of all copies of For Counsel Only

documents that are delivered to Qualified Persons.

            8.      Unintentional Disclosures

       Documents or information unintentionally or inadvertently produced without being designated

as Classified Information may be retroactively designated as Classified Information if such designation

                                                      6
             Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 7 of 10


is made in accordance with the terms of this Agreed Protective Order within ten (10) days of the

discovery of the unintentional or inadvertent production. Such information shall be treated by the

parties as Classified Information pursuant to the terms of this Agreed Protective Order from the date

such written notice is provided to the receiving party. Disclosure of such information by the receiving

party prior to receiving notice pursuant to this Paragraph is not a violation of this Agreed Protective

Order. However, if a receiving party learns of any inadvertent disclosure of Classified Information, the

party shall immediately upon learning of such disclosure inform the producing party of such disclosure

and shall make reasonable efforts to prevent disclosure by each person who received such information.

        9.      Documents Produced for Inspection Prior to Designation

        In the event documents are produced for inspection prior to designation, the documents shall

be treated as For Counsel Only during inspection. At the time of copying for the receiving parties,

Classified Information shall be marked prominently “Confidential”, “For Counsel Only”, or “Attorneys

Eyes Only” by the producing party.

        10.     Consent to Disclosure and Use in Examination

       Nothing in this order shall prevent disclosure beyond the terms of this order if each party

designating the information as Classified Information consents to such disclosure or if the court, after

notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in this order

prevent any counsel of record from utilizing Classified Information in the examination or cross-

examination of any person who is indicated on the document as being an author, source, or recipient of

the Classified Information, irrespective of which party produced such information.

        11.     Challenging the Designation

        a.      Classified Information. A party shall not be obligated to challenge the propriety of a

designation of Classified Information at the time such designation is made, and a failure to do so shall

not preclude a subsequent challenge to the designation. In the event that any party to this litigation

disagrees at any stage of these proceedings with the designation of any information as Classified

                                                   7
             Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 8 of 10


Information, the parties shall first try to resolve the dispute in good faith on an informal basis, such as

by production of redacted copies. If the dispute cannot be resolved, the objecting party may invoke this

Protective Order by objecting in writing to the party who designated the document or information as

Classified Information. The designating party shall then have 14 days to move the court for an order

preserving the designated status of the disputed information. The disputed information shall remain

Classified Information unless and until the court orders otherwise. Failure to move for an order shall

constitute a termination of the status of such item as Classified Information. Information designated

as Classified Information that has had its designated status terminated pursuant to this Paragraph may

not be retroactively re-designated as Classified Information.

        b.      Qualified Persons. In the event that any party in good faith disagrees with the designation

of a person as a Qualified Person or the disclosure of particular Classified Information to such person,

the parties shall first try to resolve the dispute in good faith on an informal basis. If the dispute cannot

be resolved, the objecting party shall have 14 days from the date of the designation or, in the event

particular Classified Information is requested subsequent to the designation of the Qualified Person, 14

days from service of the request to move the court for an order denying the disposed person (a) status

as a Qualified Person, or (b) access to particular Classified Information. The objecting person shall have

the burden of demonstrating that disclosure to the disputed person would expose the objecting party

to the risk of serious harm. Upon the timely filing of such a motion, no disclosure of Classified

Information shall be made to the disputed person unless and until the court enters an order preserving

the designation.

        12.     Manner of Use in Proceedings

        In the event a party wishes to use any Classified Information in affidavits, declarations, briefs,

memoranda of law, or other papers filed in this litigation, the party shall do one of the following: (1)

with the consent of the producing party, file only a redacted copy of the information; (2) where

appropriate (e.g., in connection with discovery and evidentiary motions) provide the information solely

                                                     8
           Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 9 of 10


for in camera review; or (3) file such information under seal with the court consistent with the sealing

requirements of the court.

        13.     Filing Under Seal

        The clerk of this court is directed to maintain under seal all documents, transcripts of deposition

testimony, answers to interrogatories, admissions, and other papers filed under seal in this litigation that

have been designated, in whole or in part, as Classified Information by any party to this litigation

consistent with the sealing requirements of the court.

        14.     Return of Documents

        Not later than 120 days after conclusion of this litigation and any appeal related to it, any

Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2 (except

subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as this court may

otherwise order or to the extent such information has been used as evidence at any trial or hearing.

Notwithstanding this obligation to return or destroy information, counsel may retain attorney work

product, including document indices, so long as that work product does not duplicate verbatim

substantial portions of the text of any Classified Information.

         15.    Ongoing Obligations

         Insofar as the provisions of this Protective Order, or any other protective orders entered in

this litigation, restrict the communication and use of the information protected by it, such provisions

shall continue to be binding after the conclusion of this litigation, except that (a) there shall be no

restriction on documents that are used as exhibits in open court unless such exhibits were filed under

seal, and (b) a party may seek the written permission of the producing party or order of the court with

respect to dissolution or modification of this, or any other, protective order.




                                                     9
          Case 1:20-cv-00763-RP Document 38 Filed 01/25/21 Page 10 of 10




        16.    Advice to Clients

        This order shall not bar any attorney in the course of rendering advice to such attorney’s client

with respect to this litigation from conveying to any party client the attorney’s evaluation in a general

way of Classified Information produced or exchanged under the terms of this order; provided, however,

that in rendering such advice and otherwise communicating with the client, the attorney shall not

disclose the specific contents of any Classified Information produced by another party if such disclosure

would be contrary to the terms of this Protective Order.

        17.    Duty to Ensure Compliance

        Any party designating any person as a Qualified Person shall have the duty to reasonably ensure

that such person observes the terms of this Protective Order and shall be responsible upon breach of

such duty for the failure of such person to observe the terms of this Protective Order.

        18.    Waiver

       Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

product protection is waived by disclosure connected with this litigation.

        19.    Modification and Exceptions

        The parties may, by stipulation, provide for exceptions to this order and any party may seek an

order of this court modifying this Protective Order.




                              25thday of _______________,
       It is SO ORDERED this ____            January      2021.



                                                        ROBERT PITMAN
                                                        UNITED STATES DISTRICT JUDGE




                                                   10
